Citation Nr: 1617935	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for left ear hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for right wrist degenerative joint disease, status post-operative residuals of nonunion fracture, scaphoid, referred to as a right wrist disability.  

3.  Entitlement to service connection for nerve damage of the right wrist, to include as secondary to a right wrist disability.

4.  Entitlement to service connection for tinnitus.     


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2005 and from December 2007 to January 2009 with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO) in Philadelphia, Pennsylvania.

In March 2011, the Veteran submitted a claim for entitlement to service connection for a bilateral shoulder disability.  However, in a May 2013 Report of General Information, the RO noted the Veteran's intent to withdraw the claim prior to RO adjudication.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to a disability rating in excess of 10 percent for right wrist degenerative joint disease, status post-operative residuals of nonunion fracture, scaphoid, referred to as a right wrist disability; entitlement to service connection for nerve damage of the right wrist, to include as secondary to a right wrist disability; and entitlement to service connection for tinnitus are remanded to the VA Regional Office.    






FINDING OF FACT

Throughout the initial rating period, the Veteran's left ear hearing loss has been no worse than Level I hearing impairment. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA in a letter sent in July 2011, prior to the May 2013 rating decision on appeal.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of the claim.

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran was initially awarded service connection for left ear hearing loss and denied service connection for right ear hearing loss in a May 2013 rating decision.  A noncompensable evaluation was assigned for left ear hearing loss.  The Veteran appealed the rating decision assigning a noncompensable rating. 

In response to his claim for service connection, the Veteran was afforded a VA audiological evaluation in August 2011.  The examiner found that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  At the August 2011, VA examination, puretone thresholds were as follows: 

LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
5
20
50
40
29

Thus, the puretone threshold average is 29.  Speech recognition was 100 percent in the left ear.  Applying the values above to Table VI yields a Level I numerical designation for the left ear.

If hearing impairment in the non service-connected ear does not meet the definition of hearing loss disability under 38 C.F.R. § 3.385, it will be assigned a Roman numeral designation of Level I.  See 38 C.F.R. §§ 3.383, 4.85 (2015).

Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

An April 2012 VA treatment record showed that the Veteran reported difficulty understanding conversations. 

In December 2014, the Veteran underwent a VA audiological examination.  The Veteran reported that he had difficulty hearing his mother speak, and that occasionally he had to increase the television volume.  At the December 2014 VA examination, puretone thresholds were as follows: 

LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
10
40
55
55
40

Thus, the puretone threshold average was 40.  Speech recognition was 98 in the left ear.  Applying the values above to Table VI results in a Level I Roman numeral designation for the left ear.  As noted above, application of two level I Roman numeral designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation also did not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the August 2011 examiner noted that the Veteran's hearing loss did not impact his daily life or his occupation.  The December 2014 examiner noted that the Veteran had difficulty hearing the television and hearing his mother speak.  

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed that the Veteran has left ear hearing loss, the hearing loss has not met the compensable level under the rating schedule.  Thus, an initial compensable rating for left ear hearing loss is not warranted under the schedular criteria.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for left ear hearing loss at any time during the period of the claim.

The Board has considered whether the claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left ear hearing loss are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An initial compensable rating for left ear hearing loss is denied.  







REMAND

I.  Right Wrist Disability 

The Veteran contends that the currently assigned rating does not accurately reflect his right wrist disability. 

During the pendency of this appeal, the Veteran underwent two VA examinations.  The Veteran was most recently afforded a VA examination in November 2014 to assess the current severity of his right wrist disability.  The examiner noted that the Veteran's VA claims file was not reviewed.  More specifically, the examiner indicated that the only records available were from the VA Medical Center in Lebanon.  As the examiner did not review the Veteran's claims file, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and extent of all impairment due to his service-connected right wrist disability.  

In addition, as the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from January 2015 to the present.

II.  Nerve Damage of the Right Wrist 

The Veteran asserts that he experienced symptoms of nerve damage, to include numbness in his right arm, hand, and wrist, as a result of his in-service injury.  More specifically, he contends that his claimed nerve damage was caused by the right wrist surgery he underwent during service. 

Service treatment records showed that the Veteran was injured in service after he fell and landed on his hand and arm.  He was found to have a scaphoid fracture and later underwent surgery on his right wrist to remove a portion of his scaphoid.  As stated above, the Veteran is service-connected for right wrist degenerative joint disease, status post-operative residuals of nonunion fracture, scaphoid, based on limitation of motion.   
The Veteran underwent a VA examination in November 2014 to address his service-connected right wrist disability.  The Veteran reported nerve damage and numbness is his right hand and thumb.  The examiner did not perform testing to determine if the Veteran had nerve damage.  However, the examiner concluded that the Veteran was unlikely to have nerve damage from the surgery because the nerves were on the other side of the wrist, away from the area operated on.  The examiner further explained that any nerve damage from the surgery would have been present immediately after surgery and not 10 years later.  The Veteran was advised that his hand numbness was more than likely from another etiology.  It is also relevant to note that when the examiner was reporting the Veteran's medical history he specifically stated that there were no records (hard file or VBMS) which were available for him to review and that the only records available were from the Lebanon VA.   

Upon review, the Board finds the VA examination inadequate for purposes of determining entitlement to service connection for nerve damage.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examiner explained that the Veteran's claimed nerve damage and numbness were not likely the result of his in-service right wrist surgery, the examiner failed to provide a diagnosis or an indication that diagnostic testing was performed to determine whether he had nerve damage in his right wrist, hand, or arm.  Furthermore, the VA examiner addressed whether the Veteran's claimed nerve damage was related to his right wrist surgery, but did not address whether the actual fall caused the Veteran's symptoms. 

Based on the foregoing, the Board finds that another VA examination and opinion is required to determine whether the Veteran currently has any nerve damage of the right wrist, hand, or arm, and whether such nerve damage is related to service.  

Additionally, the Board notes that the Veteran's in-service right wrist surgery was performed at Walter Reed Army Hospital.  However, such records have not been associated with the claims file.  Therefore, on remand the RO should attempt to obtain the Veteran's treatment records from Walter Reed Army Hospital.




III.  Tinnitus 

A May 2013 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  In the Veteran's June 2013 notice of disagreement he stated that he experienced ringing in the ears.  Additionally, at a December 2014 VA examination the Veteran reported intermittent tinnitus since his second deployment.  The Board construes the June 2013 statement as a timely notice of disagreement with the denial of service connection for tinnitus.  However, the RO has not provided the Veteran with a statement of the case in response to the June 2013 notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded to the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran and his representative with an SOC for the issue of entitlement to service connection for tinnitus, and inform them of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects the appeal, the RO should ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from January 2015 to the present, and Walter Reed Army Hospital records pertaining to his right wrist surgery. 

3.  Thereafter, afford the Veteran appropriate examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right wrist disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report, and any indicated studies should be performed.  The RO or AMC should ensure that all information required for rating purposes, to include an assessment of the effects on the Veteran's ability to function in an occupational setting, is provided by the examiner. 

Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether the Veteran has had nerve damage of the right wrist, hand, or arm at any time during the pendency of the claim and if so, the etiology of the disorder.  Any indicated tests or studies should be performed.  If the examiner determines that nerve damage is currently present or has been present at any time during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the nerve damage originated during service or is etiologically related to service, to include his in-service fall, and if not an opinion as to whether it is at least as likely as not that the disorder was caused or permanently worsened by the Veteran's right wrist disability.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


